DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of an implies phrase “…is provided”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goyeneche (10352136).
Goyeneche discloses a gun, comprising:
Re claims 11 and 17:
an outer loading tube 12 (i.e., fig. 12) including a first box end (top) opposite a second box end (bottom) for threadably (i.e., col. 5:2-9) engaging a first tandem 4 and a second tandem 4 (i.e., fig. 1), respectively; 
an internal charge holder 13 within the outer loading tube for receiving a plurality of shaped charges 16, the internal charge holder being formed from a conductive material (it is metallic as shown by the cross-hatching: MPEP §608.02, subsection IX);
a first end cap 400 (i.e., fig. 7, upper end cap 400) joined to a first end (bottom) of the internal charge holder 13, the first end cap including a first contact pin (upper 500) biased axially outward by a first spring 540 (i.e., col. 7:62); 
a second end cap 400 (i.e., fig. 7, lower end cap 400) joined to a second end (top) of the internal charge holder 13, the second end cap including a second contact pin (lower 500) biased axially outward by a second spring 540; 
wherein the first spring 540 and the second spring 540 comprise at least a portion of an electrical path for a firing signal (i.e., figs. 4D, 5B, 7, col. 6:65-67, ‘The outer face (420) has a round void (490) for receiving a spring (540) and the pin (517)’, 7:4-7, ‘The pin is coated in an insulating coating (520) which allows the fire signal wire (F) connected to the pin's (500) contact head (513) to pass the electrical signal through the pin body (510) to the pin base (517)’ -  thus the portion of the void for the spring is at least a portion of an electrical path for a firing signal).
And a perforating gun 3 (i.e., fig. 1, col. 4:59) and wherein the first spring (upper 540) and the second spring (lower 540) comprise a portion of an electrical path (i.e., figs. 4D, 5B, 7, col. 6:65-67, ‘The outer face (420) has a round void (490) for receiving a spring (540) and the pin (517)’, 7:4-7, ‘The pin is coated in an insulating coating (520) which allows the fire signal wire (F) connected to the pin's (500) contact head (513) to pass the electrical signal through the pin body (510) to the pin base (517)’ -  thus the portion of the void for the spring is at least a portion of an electrical path for a firing signal) from the first contact pin to the second contact pin (i.e., col. 8:5-7, The firing signal is passed directly between guns (3, not indicated) through the tandem sub (4) – between upper and lower pin of  the tandem sub – no upper or lower pin then signal can’t pass through the tandem sub 4) for claim 17.
Re claim 12, the first spring (upper 540, i.e., fig. 7) is supported against a first contact plate 520 (i.e., fig. 4D) and the second spring (lower 540, i.e., fig. 7) is supported against a second contact plate 520 
Re claims 13, 19, the first end cap and the second end cap are formed from a non-conductive material (i.e., col. 2:65-66).
Re claims 14, 20, the first and second tandems include an electrically conductive signal transfer pin 517 within a non-conducting pass-through housing (i.e., col. 2:65-66, ‘plastic’).
Re claim 15, the first and second end caps are formed from a polymer resin (i.e., plastic) and wherein the internal charge holder 13 is formed from metal (by its hatching)
Re claim 18, the first 540 and second 540 springs surround a portion of the first and (upper 500) second (lower 500) contact pins, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goyeneche.
Goyeneche discloses the first end cap, but is silent on the first end cap includes an integral housing for an addressable switch. However, Goyeneche teaches an addressable switch 620 right above the first end cap (upper 400, i.e., fig. 7) and it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application the invention was made to try the system of Goyeneche to have the first end cap with an integral housing for an addressable switch to simplify the system, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1983).

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, drawn to a perforating gun with a grounding tap.
II.	Claims 11-16, 17-20, drawn to a perforating gun with contact pins biased axially outward by respective springs.
Inventions I and II are distinct, require separate search.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Further, the application contains claims directed to the following patentably distinct species.
Species I – Figure 1.
Species II – Figure 2.
Species III – Figure 3.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
•        the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
•         the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
•         the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References CitedAny inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676